People ex rel. Shah v Ponte (2016 NY Slip Op 06969)





People v Ponte


2016 NY Slip Op 06969


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Tom, J.P., Mazzarelli, Richter, Manzanet-Daniels, Webber, JJ.


2026 450539/16

[*1]The People of the State of New York, ex rel. Bejal J. Shah, on behalf of Theodore Shearin, Petitioner-Appellant,
vJoseph Ponte, Commissioner, etc., Respondent-Respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment (denominated an order), of the Supreme Court, New York County (Larry Stephen, J.), entered on or about May 11, 2016,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 28, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: OCTOBER 25, 2016
CLERK